 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                         UNITED STATES DISTRICT COURT
11
                                 EASTERN DISTRICT OF CALIFORNIA
12

13    WAYNE D. WADDELL,                                  Case No. 1:19-cv-00789-LJO-SKO
14                       Plaintiff,
                                                         ORDER CONTINUING SCHEDULING
15            v.                                         CONFERENCE
16                                              ORDER DIRECTING PLAINTIFF TO
      CONRAD V. MEYER, Acting Director, Army RE-SERVE DEFENDANT
17
      Board for Correction of Military Records,
18
                     Defendant.
19    _____________________________________/

20         Plaintiff filed this case against Defendant on June 6, 2019. (Doc. 2.) The complaint is filed

21   under 10 U.S.C. § 1552 requesting that the Secretary of the Army correct Plaintiff’s military
22   records. (See id. at 4.) The complaint alleges that Plaintiff is entitled to an award of the Army Air
23
     Medal and requests that Defendant issue him the award. (See id. at 5.)
24
           The case is set for a scheduling conference on December 12, 2019. (Doc. 7.) Defendant has
25
     not yet appeared in the case. (See Docket.) On October 25, 2019, Plaintiff filed proof of service
26
27   on Defendant. (Doc. 12.) The proof of service indicates that on September 26, 2019, service was

28   attempted on “Conrad V. Meyer, Department of Army, Army Board for Correction of Military
         Records,” at 1901 South Bell Street, 2nd Floor, Arlington, VA 22202-450, but was unsuccessful
 1

 2       because the address was incorrect. (Doc. 12.) In the “Remarks” section, the proof of service lists

 3       “Jacqueline L. Emanuel, Colonel, US Army, Chief, Litigation Division,” and gives a date of

 4       October 2, 2019. (Id.) However, the address at which service was effected is not listed, there is no
 5
         indication that the United States Attorney’s Office for the Eastern District of California or the
 6
         Attorney General of the United States were served by registered or certified mail, and there is no
 7
         indication that Defendant was served by registered or certified mail, as required by Rule 4. See
 8
         Fed. R. Civ. P. 4(i).
 9

10              Thus, the Court will continue the scheduling conference as Defendant has not yet appeared

11       in the case, and direct Plaintiff to re-serve Defendant in accordance with Rule 4.1
12              Accordingly, IT IS ORDERED:
13
                1.      The scheduling conference currently set for December 12, 2019, is CONTINUED to
14
         March 31, 2020, at 9:45 a.m. in Courtroom 7 (SKO) before Magistrate Judge Sheila K. Oberto.
15
                2.      Plaintiff SHALL re-serve Defendant in accordance with Rule 4 of the Federal Rules
16

17       of Civil Procedure and file proof of service by no later than February 3, 2020.

18
     IT IS SO ORDERED.
19

20 Dated:            December 5, 2019                                         /s/   Sheila K. Oberto                    .
                                                                 UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
     1
27     Based on the nature of the allegations in the complaint, it appears Plaintiff is suing Defendant solely in his official
     capacity. However, to the extent Plaintiff is also suing Defendant in his individual capacity, he must also serve
28   Defendant personally under Rule 4(e). See Fed. R. Civ. P. 4(e), (i)(3); Hutchison v. United States, 677 F.2d 1322, 1328
     (9th Cir. 1982).

                                                                2
